        Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:18-cr-00258-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER RE JURY
                                              NULLIFICATION (DKT. 820)
  PAVEL BABICHENKO,
  GENNADY BABITCHENKO,
  PIOTR BABICHENKO,
  TIMOFEY BABICHENKO,
  KRISTINA BABICHENKO,
  NATALYA BABICHENKO,
  DAVID BIBIKOV,
  ANNA IYERUSALIMETS, and
  MIKHAIL IYERUSALIMETS,

        Defendants.



                                INTRODUCTION

      Before the Court is the government’s Motion in Limine to Exclude Evidence

or Argument Related to Jury Nullification (Dkt. 820). For the reasons explained

below, the Court will deny the motion as premature and will instead exclude any

irrelevant evidence or argument designed to achieve jury nullification as such may

arise at trial. Accordingly, the Court will not specifically address many of the

issues raised in the briefing. The Court will, however, offer its preliminary



MEMORANDUM DECISION & ORDER - 1
        Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 2 of 9




thoughts regarding two specific types of evidence defendants say they intend to

offer at trial: (1) evidence of defendants’ subjective beliefs regarding a “right to

repair” devices; and (2) evidence of defendants’ transfers of money to Brazil.

Additionally, the Court will briefly comment on the dispute over whether the word

“victim” may be used during the trial.

                                  BACKGROUND

      Defendants are charged with three conspiracies: (1) conspiracy to commit

wire fraud, (2) conspiracy to traffic in counterfeit goods, and (3) conspiracy to

launder money. They are also charged with individual counts of wire fraud, mail

fraud, trafficking in counterfeit goods, and money laundering.

      The government is concerned that defendants “will raise multiple

inflammatory arguments” at trial and therefore seeks a broad order

“prohibiting the Defendants from eliciting evidence that is irrelevant, unfairly

prejudicial, and/or designed to encourage jury nullification.” Dkt. 820, at 3. The

government identifies these lines of inquiry, among others:

      1) “unfounded allegations of improper financial motivations by
         Apple and Samsung”;

      2) “the alleged power and influence that Apple and Samsung have
         over the United States government”;

      3) “baseless representations that the Government selectively
         prosecuted (or persecuted) the Defendants because of ethnicity or
         religion”;


MEMORANDUM DECISION & ORDER - 2
        Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 3 of 9




      4) “the high-stakes consequences of the jury returning a guilty
         verdict”; and

      5) “Defendants’ allegedly charitable acts taken in connection with
         their business or religious activities.”

Dkt. 820, at 3-4. The governments is also concerned that the defendants will

attempt to vilify Apple and Samsung based, in part, on some of the defendant’s

activity early in this case, including social media posts and Defendant Piotr

Babichenko’s billboard advertisements regarding Apple and Samsung. See Dkt.

820, at 7-8.

      In response, defendants argue that although they are entitled “to ask the jury

to rein in Government overreach in this case by returning not guilty verdicts even

if the Government has established the elements of the offenses beyond a

reasonable doubt,” Response, Dkt. 851, at 13, they do not actually intend to argue

for jury nullification. Id. at 2. They do, however, say that some of the evidence the

government has identified in its motion is relevant and admissible. Id. Most

significantly, from the Court’s perspective, the defendants focus on evidence

related to (1) the “lawful purpose for why the Defendants sent funds to

Brazil . . . .” and (2) defendants’ subjective belief that they had “the right to repair

a device.” Id.




MEMORANDUM DECISION & ORDER - 3
        Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 4 of 9




                    THE GOVERNING LEGAL STANDARD

       “Motions in limine are well-established devices that streamline trials and

settle evidentiary disputes in advance, so that trials are not interrupted mid-course

for the consideration of lengthy and complex evidentiary issues.” United States v.

Tokash, 282 F.3d 962, 968 (7th Cir. 2002). Still, though, a motion in limine should

not be used to resolve factual disputes or weigh evidence. C&E Servs., Inc., v.

Ashland Inc., 539 F. Supp. 2d 316, 323 (D.D.C. 2008). Rather, unless the proffered

evidence is clearly inadmissible for any purpose, evidentiary rulings should be

deferred until trial so that questions of foundation, relevancy and potential

prejudice may be resolved in proper context. Further, rulings on motions in limine

are provisional and, therefore, “not binding on the trial judge [who] may always

change his mind during the course of a trial.” Ohler v. United States, 529 U.S. 753,

758 n.3 (2000). Accordingly, at trial, the court will entertain objections on

individual proffers as they arise at trial, even though the proffer falls within the

scope of a denied motion in limine. See Luce v. United States, 469 U.S. 38, 41

(1984) (“Indeed, even if nothing unexpected happens at trial, the district judge is

free, in the exercise of sound judicial discretion, to alter a previous in limine

ruling.”).

                                    DISCUSSION

       As already noted, the Court will deny as premature the government’s request


MEMORANDUM DECISION & ORDER - 4
            Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 5 of 9




for a broad order excluding evidence related to jury nullification. But, to provide

some guidance to the parties, the Court will offer the following observations

regarding the “right to repair,” financial transfers; and the use of the word “victim”

at trial.

1. Defendants’ Subjective Belief Regarding a “Right to Repair” Devices

        Regarding the “right to repair,” the government asks the Court to “enter an

order prohibiting the Defendants from claiming an illusory ‘right to repair,’ or

anything analogous, as a justification for their actions.” Mtn, Dkt. 820, at 11.

Although the government is free to raise objections on this point at trial, the Court

will be inclined to deny them.

        To convict defendants of either wire fraud or mail fraud, the government

must prove an intent to deceive and cheat. See 18 U.S.C. §§ 1341, 1343; United

States v. Miller, 953 F.3d 1095, 1103 (9th Cir. 2020) (holding that “wire fraud

requires the intent to deceive and cheat – in other words, to deprive the victim of

money or property by means of deception”). Defendants’ subjective beliefs –

including whether they believed they had a right to repair used devices – are

relevant to the question of intent. To be sure, there is an obvious weakness in

defendants’ theory. They are charged with selling devices as “new and genuine.”

By definition, a “repaired” item is not “new.” Nevertheless, defendants’ subjective

beliefs as to their “right to repair” a device bears on the question of whether they


MEMORANDUM DECISION & ORDER - 5
        Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 6 of 9




intended to deceive and cheat their customers. And, more generally, with specific-

intent crimes such as wire and mail fraud, defendants are entitled to introduce

evidence of good faith or an absence of an intent to defraud. Accordingly, the

Court likely will deny objections to such evidence during trial.

2.     The Purpose of Financial Transactions and Transfers

       Likewise, the Court will not be inclined to exclude evidence relating to

defendants’ transfers of money to charitable, business, or religious entities. The

government says evidence of such transfers – and, in particular, transfers to charity

– is irrelevant to the determination of mens rea and intended simply to tug at

jurors’ heartstrings. See Reply, Dkt. 886, at 7. Defendants argue that this evidence

is relevant to the money laundering charges.

       The federal money laundering statute prohibits specified transfers of money

derived from unlawful activities. See 18 U.S.C. § 1956(a)(1), (2). Here, defendants

are charged with two types of “concealment” money laundering: (1) engaging in

certain prohibited financial transactions under 18 U.S.C. § 1956(a)(1); and (2)

conspiring to engage in prohibited international transfers of money under 18

U.S.C. § 1956(a)(2). The elements of these crimes – shown below – are similar:

     Elements of Money Laundering under Subsection (a)(1)

       (1)   the defendant conducted a financial transaction involving
             proceeds of unlawful activity;



MEMORANDUM DECISION & ORDER - 6
       Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 7 of 9




      (2) the defendant knew that the money represented proceeds of
          unlawful activity; and

      (3) the defendant knew the transaction was designed in whole or in
          part to conceal or disguise the nature, location, source,
          ownership, or control of the proceeds of the specified unlawful
          activity.

      18 U.S.C. § 1956(a)(1).

   Elements of International Money Laundering under Subsection (a)(2)

      (1) the defendant transferred money from a place in the United States
          to or through a place outside the United States or vice versa;

      (2) the defendant knew that the money represented the proceeds of
          unlawful activity; and

      (3) the defendant knew the transfer was designed in whole or in part
          to conceal or disguise the nature, location, source, ownership, or
          control of the proceeds of the specified unlawful activity.

      18 U.S.C. § 1956(a)(2)(B)(i).


      The government alleges that defendants engaged in a complicated series of

financial transactions and then transported money to Brazil. At trial, Defendant

Gennady Babitchenko intends to call witnesses located in Brazil to testify

regarding, among other things, . . . “how Mr. Babitchenko’s Brazilian company

was funded, including but not limited to whether there were any efforts to conceal

the source of funds for the company or the company’s dealings in general; . . . .”




MEMORANDUM DECISION & ORDER - 7
        Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 8 of 9




Mtn., Dkt. 795-1, at 14.

      At this point, the Court is not persuaded that defendants’ intended evidence

would be irrelevant and aimed only at jury nullification. In Cuellar v. United

States, 553 U.S. 550 (2008), the Supreme Court explained that the “designed-to-

conceal” element of the money laundering statute requires the government to prove

that a defendant’s subjective purpose in conducting a transaction was to conceal an

attribute of the funds. Id. at 566-67. In other words, the government must establish

“why” a defendant moved the money. Id. at 566.

      In Cuellar, the defendant had been convicted of international money

laundering under 18 U.S.C. § 1956(a)(2)(B)(i) after police officers found $81,000

in narcotics proceeds during a search of his car. The Supreme Court concluded that

the reason (or, using the statutory term, the “design”) – for the international

transportation of money was itself relevant because the defendant must know that

the transport is designed to conceal the source of funds.

      Here, the government intends to introduce evidence – apparently a complex

crisscross of financial transactions – from which the jury could infer that the

relevant financial transactions were themselves designed to conceal, and that

defendants knew this to be the case. Defendants will of course be allowed to

counter this evidence with their own proof showing either that (1) the purpose of

the financial transaction or transfer at issue was not intended to conceal or (2) that


MEMORANDUM DECISION & ORDER - 8
        Case 1:18-cr-00258-BLW Document 940 Filed 06/09/21 Page 9 of 9




the defendant did not know that the purpose – or “design” – of the relevant

transaction or transfer was to conceal. See Cuellar, 550 U.S. at 570 (Alito, J.,

concurring). Accordingly, the Court will be inclined to deny the government’s

objections.

3.    Use of the Word “Victim”

      Finally, the Court will not issue an advance order prohibiting either side

from using the word “victim” during trial proceedings. Either side may raise

appropriate objections to specific questions or arguments during trial, but the Court

does not see any reason to issue such a granular order at this stage of the

proceedings.

                                      ORDER

       IT IS ORDERED THAT the Government’s Motion in Limine to Exclude

Evidence or Argument Related to Jury Nullification (Dkt. 820) is DENIED AS

PREMATURE.

                                              DATED: June 9, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 9
